Sexton, S.
Pursuant to proceedings duly had by the administrator of this estate under section 2707 of the Code to discover property withheld, Fanny Corem appeared in court on September 21, 1908, and filed an answer under section 2709 *578of the Code, admitting possession of the property in question, hut claimed the right of possession by virtue of a boarding-house keeper’s lien. The question of the court’s jurisdiction was, raised by motion to dismiss the proceeding. The motion was. denied and the evidence taken.
Upon the question of the court’s right to proceed with the examination after an answer has been filed, we have section 2709 of the Code, the material part of which provides: “ On the attendance of the person to whom a citation is issued as. prescribed in this article, he may submit an answer, duly verified, showing cause why the examination should not proceed. The surrogate may then dismiss the proceeding, or direct the-examination to proceed.”
This section clothes the surrogate with power to prosecute the inquiry to the point of determining the- verity of the allegations of the answer. Were this not so, the surrogate might be imposed upon by a bogus answer, and the parties sent to another jurisdiction, burdened with additional expense. It was. not the legislative intent to give the representative power to investigate for the purpose of an inventory or delivery to him of the estate property, and at the same time empower a third party to end jurisdiction and stifle statutory efficacy by filing an answer alleging ownership or right of possession. The facts disclosed by the evidence, and not the allegations of the answer, determine the proceeding. In Gick v. Stumpf, 113 App. Div. 16, affg. 49 Misc. Rep. 32, the court said: “ But the purpose' of the statute is to enable the surrogate, to say whether the claim of title alleged in the answer rests on a sound foundation, or-is a mere subterfuge on the part of the claimant to deprive the-administrator or executor of the property or of information concerning the same.”
The same authority holds that, under the present statute, he-may proceed and examine the person cited as to the facts alleged in his answer. .
*579With the question of jurisdiction disposed of, we come to a consideration of section 2710 of the Code, which provides: “ If . the facts admitted by the witness show that he is in the control of property to whose immediate possession the petitioner is entitled, the surrogate may decree that it be delivered to the petitioner. If the witness admits having control of -the property, but the facts as to the petitioner’s right are in dispute, the proceeding shall end, unless the parties consent to a determination by the surrogate, in which case it shall be so determined.” No consent having been entered into, empowering the surrogate to determine the rights of the parties, the surrogate can make no order adverse to the person cited, affecting the property in question, unless it conclusively appears, as a matter of law from the evidence produced, that his claim of title is not well founded. Gick v. Stumpf, supra.
The right of possession is claimed by the respondent by virtue of a statutory lien, given to a keeper of a boarding-house or lodging-house.
Section 71 of the Lien Law is a codification of all previous laws upon the subject and reads as follows: “A keeper of a hotel, inn, boarding house or lodging house, except an emigrant lodging house, has a lien upon, while in possession, and may detain the baggage and other property brought upon their premises by a guest, boarder or lodger, for the proper charges due from him, on account of his accommodation, board and lodging, and such extras as are furnished at his request. If the keeper of such hotel, inn, boarding or lodging house knew that the property so brought upon his premises was not, when brought, legally in possession of such guest, boarder or lodger, a lien thereon does not exist.”
The evidence shows that the deceased was an inventor and died September 6, 1908, at the house of respondent, who had known him for eighteen months. All possessions of deceased are in his tin box, which contains nothing of value besides the *580papers pertaining to a fire alarm and hydrocarbon burner. The papers are of no use or value to respondent.
The administrator talked with the respondent in regard to the papers and property of the deceased, and she said: “ I said Mr. Stiens requested me, if anything happened to him, to burn everything he had, so that the scoundrels won’t get everything I have got. I don’t want to see them get anything. And that is the reason I refused to give the papers to Mr. Karl, and the only reason. I refused to give them to the administrator because I wanted them to fall into the proper hands. I have no claim on these papers, only the lien I have taken. I was advised to do so by a lawyer, and I also wanted to keep them for the benefit of the children in London.”
The only evidence in the case upon the subject of board is as follows: “ Q. Mr. Stiens had been a lodger and boarder of yours for some time previous to his death ? A. Yes, sir, ever since coming to Utica. Q. Whether or not Mr. Stiens was owing you at the time of his death? A. Yes, sir, he was. ,Q. And in excess of $600.00 ? A. Yes, sir.”
From this evidence it does not appear that the $600 was " for the proper charge due from him (deceased) on account of his accommodation, board and lodging.” It does not appear how much he was to pay a week, or whether he had ever paid anything on account of board and lodging. He had been a boarder and lodger of the respondent since coming to Utica, but it does not appear when he came to Utica. So far as the evidence disclosed, the $600 may have been borrowed money. There is certainly no proof or evidence in the case to establish that the $600 is for the proper charge due from deceased to respondent on account of his accommodation, board and lodging for which a lien would attach. The evidence is contradictory in several material respects, and it seems quite clear that the respondent withheld the tin box and its contents in the first instance, as she testified, for the benefit of the deceased’s children in London, and to keep its contents from the persons or *581corporations who had been interested with him in his invention ; and in furtherance of that purpose and to that end, after seeing an attorney, as respondent testified, claimed a lien. This theory is further supported by respondent’s evidence to the effect that the box and its contents have no value to her.
The evidence in the case does not bring respondent within the requirements of the provisions of section 71 of the Lien Law, essential to a valid lien in her favor as a boarding-house or lodging-house keeper.
Under the authority of Gick v. Stumpf, supra, I hold and decide that it conclusively appears, as a matter of law from the evidence produced, that the respondent has no valid lien upon the property in question.
It follows that the administrator is entitled to an order directing the respondent to turn over to him the said tin box and its contents, particularly described in the evidence, for the purpose of being inventoried and disposed of as part of the estate of said deceased, as required by law.
Decreed accordingly.